Exhibit 10.1
ILLUMINA, INC.

AMENDED AND RESTATED 2005 STOCK AND INCENTIVE PLAN
(as of April 22, 2010)
     1. Purposes of the Plan. The purposes of this 2005 Stock and Incentive Plan
are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Service
Providers, and to promote the success of the Company’s business. Options granted
under the Plan may be Incentive Stock Options or Nonstatutory Stock Options, as
determined by the Administrator at the time of grant. Stock Awards (including
Stock Grants, Stock Units and Stock Appreciation Rights) and Cash Awards may
also be granted under the Plan.
     2. Definitions. As used herein, the following definitions shall apply:

  (a)   “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 hereof.     (b)  
“Applicable Laws” means the requirements relating to the administration of stock
option and restricted stock plans, the grant of options and the issuance of
shares under U.S. state corporate laws, U.S. federal and state securities laws,
the Code, any Nasdaq National Market, stock exchange or quotation system on
which the Common Stock is listed or quoted and the applicable laws of any other
country or jurisdiction where Options or Awards are granted under the Plan, as
such laws, rules, regulations and requirements shall be in place from time to
time.     (c)   “Award” means an Option, a Stock Award or a Cash Award granted
in accordance with the terms of the Plan.     (d)   “Award Agreement” means a
Stock Award Agreement, Cash Award Agreement and/or Option Agreement, which may
be in written or electronic format, in such form and with such terms and
conditions as may be specified by the Administrator, evidencing the terms and
conditions of an individual Award. Each Award Agreement is subject to the terms
and conditions of the Plan.     (e)   “Board” means the Board of Directors of
the Company.     (f)   “Cash Award” means a bonus opportunity awarded under
Section 15 pursuant to which a Participant may become entitled to receive an
amount based on the satisfaction of such performance criteria as are specified
in the agreement or other documents evidencing the Award (the “Cash Award
Agreement”).     (g)   “Code” means the Internal Revenue Code of 1986, as
amended.

1



--------------------------------------------------------------------------------



 



  (h)   “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 hereof.     (i)   “Common Stock” means the common
stock of the Company.     (j)   “Company” means Illumina, Inc., a Delaware
corporation.     (k)   “Consultant” means any natural person, including an
advisor, engaged by the Company or a Parent or Subsidiary to render services to
such entity.     (l)   “Corporate Transaction” means any of the following,
unless the Administrator provides otherwise:

  (i)   any merger or consolidation in which the Company shall not be the
surviving entity (or survives only as a subsidiary of another entity whose
stockholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately prior to such transaction),  
  (ii)   the sale of all or substantially all of the Company’s assets to any
other person or entity (other than a wholly-owned subsidiary),     (iii)   the
acquisition of beneficial ownership of a controlling interest (including,
without limitation, power to vote) in the outstanding shares of Common Stock by
any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Exchange Act),     (iv)   a contested election of
Directors, as a result of which or in connection with which the persons who were
Directors before such election or their nominees (the “Incumbent Directors”)
cease to constitute a majority of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
Director was approved by a vote of at least fifty percent (50%) of the Incumbent
Directors, such new Director shall be considered as an Incumbent Director, or  
  (v)   any other event specified by the Board or a Committee, regardless of
whether at the time an Award is granted or thereafter.

  (m)   “Director” means a member of the Board.     (n)   “Disability” means
total and permanent disability as defined in Section 21 (e)(3) of the Code.    
(o)   “Effective Date” means the date on which the Company’s stockholders
approve the Plan.

2



--------------------------------------------------------------------------------



 



  (p)   “Employee” means any person, including Officers and Inside Directors,
employed by the Company or any Parent or Subsidiary of the Company. An Employee
shall not be deemed to cease Employee status by reason of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
For purposes of Incentive Stock Options, no such leave may exceed ninety days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then three (3) months following the 91st day of
such leave any Incentive Stock Option held by the Optionee shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.     (q)   “Exchange Act” means the Securities Exchange Act of 1934,
as amended.     (r)   “Fair Market Value” means, as of any date, the value of a
Share determined as follows:

  (i)   if the Common Stock is listed on any established stock exchange or
traded on a national market system, including without limitation the Nasdaq
National Market or the Nasdaq SmallCap Market of The Nasdaq Stock Market, the
Fair Market Value of a Share shall be the closing selling price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;     (ii)   if the Common
Stock is regularly quoted by a recognized securities dealer but selling prices
are not reported, the Fair Market Value of a Share shall be the mean between the
high bid and low asked prices for the Common Stock on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or     (iii)   in the absence of an established market for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Administrator.

  (s)   “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder and as designated in the applicable Option
Agreement.     (t)   “Inside Director” means a Director who is an Employee.

3



--------------------------------------------------------------------------------



 



  (u)   “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option and/or as designated in the applicable Option
Agreement.     (v)   “Notice of Grant” means a written or electronic notice
evidencing certain terms and conditions of an individual Option grant. The
Notice of Grant is part of the Option Agreement.     (w)   “Officer” means a
person who is an executive officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.     (x)   “Option” means a stock option granted pursuant to the
Plan.     (y)   “Option Agreement” means an agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.     (z)  
“Optioned Shares” means the Shares subject to an Option.     (aa)   “Optionee”
means the holder of an outstanding Option granted under the Plan.     (bb)  
“Outside Director” means a Director who is not an Employee.     (cc)   “Parent”
means a “parent corporation,” whether now or hereafter existing, as defined in
Section 424(e) of the Code or any successor provision.     (dd)   “Participant”
means any holder of one or more Options, Stock Awards or Cash Awards, or the
Shares issuable or issued upon exercise of such Awards, under the Plan.     (ee)
  “Plan” means this 2005 Stock and Incentive Plan.     (ff)   “Predecessor Plan”
means the Illumina, Inc. 2000 Stock Plan, as amended.     (gg)   “Qualifying
Performance Criteria” means any one or more of the following performance
criteria, either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit, Parent, Subsidiary or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (i) cash flow; (ii) earnings (including gross margin, earnings before
interest and taxes, earnings before taxes, and net earnings); (iii)

4



--------------------------------------------------------------------------------



 



      earnings per share; (iv) growth in earnings or earnings per share;
(v) stock price; (vi) return on equity or average stockholders’ equity;
(vii) total stockholder return; (viii) return on capital; (ix) return on assets
or net assets; (x) return on investment; (xi) revenue; (xii) income or net
income; (xiii) operating income or net operating income; (xiv) operating profit
or net operating profit; (xv) operating margin; (xvi) return on operating
revenue; (xvii) market share; (xviii) contract awards or backlog; (xix) overhead
or other expense reduction; (xx) growth in stockholder value relative to the
moving average of the S&P 500 Index or a peer group index; (xxi) credit rating;
(xxii) strategic plan development and implementation (including individual
performance objectives that relate to achievement of the Company’s or any
business unit’s strategic plan); (xxiii) improvement in workforce diversity, and
(xxiv) any other similar criteria as may be determined by the Administrator. The
Committee may appropriately adjust any evaluation of performance under a
Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (A) asset write-downs; (B) litigation or
claim judgments or settlements; (C) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
(D) accruals for reorganization and restructuring programs; and (E) any gains or
losses classified as extraordinary or as discontinued operations in the
Company’s financial statements.     (hh)   “Rule 16b-3” means Rule 16b-3 of the
Exchange Act, as the same may be amended from time to time, or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.     (ii)   “Service Provider” means (i) an individual rendering services
to the Company or any Parent or Subsidiary of the Company in the capacity of an
Employee or Consultant or (ii) an individual serving as a Director.     (jj)  
“Share” means a share of the Common Stock, as adjusted in accordance with
Section 17 hereof.     (kk)   “Stock Appreciation Right” means a right to
receive cash and/or Shares based on a change in the Fair Market Value of a
specific number of Shares granted under Section 14.     (ll)   “Stock Award”
means a Stock Grant, a Stock Unit or a Stock Appreciation Right granted under
Sections 13 or 14 below or other similar awards granted under the Plan
(including phantom stock rights).     (mm)   “Stock Award Agreement” means a
written agreement, the form(s) of which shall be approved from time to time by
the Administrator, between the Company and a holder of a Stock Award evidencing
the terms and conditions of an individual Stock Award grant. Each Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

5



--------------------------------------------------------------------------------



 



  (nn)   “Stock Grant” means the award of a certain number of Shares granted
under Section 13 below.     (oo)   “Stock Unit” means a bookkeeping entry
representing an amount equivalent to the Fair Market Value of one Share, payable
in cash, property or Shares. Stock Units represent an unfunded and unsecured
obligation of the Company, except as otherwise explicitly provided for by the
Administrator.     (pp)   “Subsidiary” means a “subsidiary corporation,” whether
now or hereafter existing, as defined in Section 424(f) of the Code, or any
successor provision.     (qq)   “Withholding Taxes” means the federal, state and
local income and employment withholding taxes, or any other taxes required to be
withheld, to which the holder of an Award may be subject in connection with the
grant, exercise, or vesting of an Award or the issuance or transfer of Shares
issued or issuable pursuant to an Award.

     3. Stock Subject to the Plan.

  (a)   Subject to the provisions of Section 17 hereof, the maximum aggregate
number of Shares that may be issued and sold under the Plan is 11,542,358
Shares. This maximum number of Shares reserved and available for issuance under
the Plan consists of Shares reserved for issuance under the Predecessor Plan
that as of May 2, 2005 were either (i) available for grant pursuant to awards
that may be made under the Predecessor Plan or (ii) subject to outstanding
options granted under the Predecessor Plan which Shares might be returned to the
Predecessor Plan but such Shares shall become available for issuance hereunder
only if and to the extent the options granted under the Predecessor Plan to
which they are subject terminate or expire or become unexercisable for any
reason without having been exercised in full.     (b)   An annual increase in
the number of Shares reserved for issuance hereunder shall automatically occur
on the first day of each fiscal year of the Company, beginning with fiscal year
2006 and ending with fiscal year 2010, equal to the lesser of (i) 1,200,000
Shares (subject to adjustment under Section 17), (ii) 5% of the outstanding
Shares as of the last day of the immediately preceding fiscal year or (iii) a
number of Shares determined by the Board. The Shares may be authorized, but
unissued, or reacquired Shares, including Shares repurchased by the Company on
the open market.     (c)   If an outstanding Award expires or terminates for any
reason prior to exercise in full, or without the Shares subject thereto having
been issued in full, the unpurchased or unissued Shares which were subject
thereto shall

6



--------------------------------------------------------------------------------



 



      become available for future grant or sale under the Plan (unless the Plan
has terminated); provided, however, that Shares that have actually been issued
under the Plan pursuant to an Award shall not be returned to the Plan and shall
not become available for future distribution under the Plan, except that if
unvested Shares are repurchased by the Company at their original purchase price
or otherwise forfeited to the Company in connection with termination of a
Participant’s status as a Service Provider, such Shares shall become available
for future grant under the Plan. Should the exercise or purchase price of an
Award under the Plan be paid with Shares (including by withholding Shares from
the Award) or should Shares otherwise issuable under the Plan be withheld by the
Company in satisfaction of the Withholding Taxes incurred in connection with the
exercise, purchase or issuance of Shares under an Award, then the number of
Shares available for issuance under the Plan shall be reduced by the gross
number of Shares issued in connection with the Award, and not by the net number
of Shares issued to the holder of such Award.

     4. Administration of the Plan.

  (a)   Procedure.

  (i)   Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.     (ii)  
Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.     (iii)   Rule 16b-3. To the extent
desirable to qualify transactions hereunder as exempt under Rule 16b-3, the
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3.     (iv)   Other Administration.
Other than as provided above, the Plan shall be administered by (A) the Board,
(B) a Committee, which committee shall be constituted to satisfy Applicable Laws
or (C) subject to the Applicable Laws, one or more officers of the Company to
whom the Board or Committee has delegated the power to grant Awards to persons
eligible to receive Awards under the Plan provided such grantees may not be
officers or Directors.

  (b)   Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the

7



--------------------------------------------------------------------------------



 



      Board to such Committee, the Administrator shall have the authority, in
its discretion:

     (A) to determine the Fair Market Value of the Common Stock in accordance
with Section 2(r) of the Plan;
     (B) to select the Service Providers to whom Awards may be granted
hereunder;
     (C) to determine the number of Shares or amount of cash to be covered by
each Award granted hereunder;
     (D) to approve forms of Award Agreements for use under the Plan;
     (E) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder, which terms and conditions include,
but are not limited to, the exercise price and/or purchase price (if
applicable), the time or times when Awards may be exercised (which may be based
on performance criteria), the vesting schedule, any vesting and/or
exercisability acceleration or waiver of forfeiture restrictions, the acceptable
forms of consideration, the term and any restriction or limitation regarding any
Award or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and may be established at
the time an Award is granted or thereafter;
     (F) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
     (G) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
     (H) to modify or amend each Award (subject to Section 19 hereof), including
the discretionary authority to extend the post-termination exercisability or
purchase period of Awards longer than is originally provided for in the Award
Agreement;
     (I) to allow Participants to satisfy Withholding Tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
or settlement of an Award that number of Shares having a Fair Market Value equal
to the minimum amount required to be withheld. The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of
Withholding Tax is to be determined. All elections

8



--------------------------------------------------------------------------------



 



by a Participant to have Shares withheld for this purpose shall be made in such
form and under such conditions as the Administrator may deem necessary or
advisable;
     (J) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
     (K) to make all other determinations deemed necessary or advisable for
administering the Plan.

  (c)   Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Options, Stock Awards, Cash Awards or
Shares issued under the Plan.

     5. Eligibility. Nonstatutory Stock Options and Stock Awards may be granted
to Service Providers. Incentive Stock Options and Cash Awards may be granted
only to Employees.
     6. Limitations.

  (a)   Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
designation as an Incentive Stock Option, no installment under such an Option
shall qualify for favorable tax treatment as an Incentive Stock Option if (and
to the extent) the aggregate Fair Market Value of the Shares (determined at the
date of grant) for which such installment first becomes exercisable hereunder
would, when added to the aggregate value (determined as of the respective date
or dates of grant) of the Shares or other securities for which such Option or
any other Incentive Stock Options granted to Optionee prior to the date of grant
(whether under the Plan or any other plan of the Company or any Parent or
Subsidiary of the Company) first become exercisable during the same calendar
year, exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should
such One Hundred Thousand Dollar ($100,000) limitation be exceeded in any
calendar year, the Option shall nevertheless become exercisable for the excess
Optioned Shares in such calendar year as a Nonstatutory Stock Option. For
purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted.     (b)   Neither the Plan nor
any Award shall confer upon a Participant any right with respect to continuing
the Participant’s relationship as a Service Provider with the Company, nor shall
they interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause.

9



--------------------------------------------------------------------------------



 



  (c)   The following limitations shall apply to grants of Options and Stock
Awards:

  (i)   No Service Provider shall be granted, in any fiscal year of the Company,
Awards covering more than 500,000 Shares, subject to adjustment as provided in
Section 17 below.     (ii)   However, in connection with his or her commencement
of Service Provider status, an individual may be granted Awards covering up to
an additional 1,000,000 Shares during the fiscal year in which such commencement
occurs, which shall not count against the limit set forth in subsection (i)
above and subject to adjustment as provided in Section 17 below.

     7. Term of Plan. The Plan shall become effective on the Effective Date.
Unless the Plan is terminated earlier pursuant to Section 19 hereof, the Plan
shall terminate upon the earliest to occur of (a) June 28, 2015, (b) the date on
which all Shares available for issuance under the Plan shall have been issued as
fully vested Shares or (c) the termination of all outstanding Awards in
connection with a dissolution or liquidation pursuant to Section 17(b) hereof or
a Corporate Transaction pursuant to Section 17(c) hereof. Should the Plan
terminate on June 28, 2015, then all Awards outstanding at that time shall
continue to have force and effect in accordance with the provisions of the
applicable Award Agreement.
     8. Term of Option. The term of each Option shall be stated in the Option
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant or such shorter term as may be provided in the Option
Agreement. Moreover, in the case of an Incentive Stock Option granted to an
Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.
     9. Option Exercise Price and Consideration.

  (a)   Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

     (i) In the case of an Incentive Stock Option
     (A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

10



--------------------------------------------------------------------------------



 



     (B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be no less than 100%
of the Fair Market Value per Share on the date of grant.

  (ii)   In the case of a Nonstatutory Stock Option, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant.

  (b)   Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions (including any vesting conditions) that must be
satisfied before the Option may be exercised.     (c)   Form of Consideration.
The Administrator shall determine the acceptable form of consideration for
exercising an Option, including the method of payment. Such consideration may
consist entirely of:

  (i)   cash;     (ii)   check;     (iii)   other Shares which, in the case of
Shares acquired directly or indirectly from the Company, (A) have been owned by
the Optionee for more than six (6) months on the date of surrender (if it is
required to eliminate or reduce accounting charges incurred by the Company in
connection with the Option, or such other period (if any) required to so
eliminate or reduce such charges), and (B) have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
said Option shall be exercised;     (iv)   consideration received through a
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable instructions to (A) a Company-designated
brokerage firm to effect the immediate sale of the purchased Shares and remit to
the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
Shares plus all Withholding Taxes required to be withheld by the Company by
reason of such exercise and (B) the Company to deliver the certificates for the
purchased Shares directly to such brokerage firm in order to complete the sale;
    (v)   a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;

11



--------------------------------------------------------------------------------



 



  (vi)   any combination of the foregoing methods of payment; or     (vii)  
such other consideration and method of payment for the issuance of Optioned
Shares as determined by the Administrator and to the extent permitted by
Applicable Laws.

  (d)   No Option Repricings. Other than in connection with a change in the
Company’s capitalization (as described in Section 17(a) of the Plan), the
exercise price of an Option may not be reduced without stockholder approval.

     10. Exercise of Option.

  (a)   Procedure for Exercise; Rights as a Stockholder.

  (i)   Any Option granted hereunder shall be exercisable according to the terms
of the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the Option Agreement. Unless the Administrator
provides otherwise, vesting of Options granted hereunder shall be suspended
during any unpaid leave of absence. An Option may not be exercised for a
fraction of a Share.     (ii)   An Option shall be deemed exercised when the
Company receives: (A) written or electronic notice of exercise (in accordance
with the Option Agreement) from the person entitled to exercise the Option, and
(B) full payment for the Optioned Shares with respect to which the Option is
exercised and (C) satisfaction of any Withholding Taxes. Full payment may
consist of any consideration and method of payment authorized by the
Administrator and permitted by the Plan and shall be set forth in the Option
Agreement. Shares issued upon exercise of an Option shall be issued in the name
of the Optionee or, if requested by the Optionee, in the name of the Optionee
and his or her spouse. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Optioned Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 17 hereof.    
(iii)   Exercising an Option in any manner shall decrease the number of Optioned
Shares thereafter available, both for purposes of the Plan

12



--------------------------------------------------------------------------------



 



      and for sale under the Option, by the number of Shares as to which the
Option is exercised.

  (b)   Termination of Relationship as a Service Provider. If an Optionee ceases
to be a Service Provider, other than upon the Optionee’s death or Disability,
such Optionee may exercise his or her Option for a period of three (3) months
measured from the date of termination, or such longer period of time as
specified in the Option Agreement, to the extent that the Option is vested on
the date of termination (but in no event later than the expiration of the term
of the Option as set forth in the Option Agreement); provided, however, that,
unless otherwise provided by the Administrator in the Option Agreement, any
Officer or Outside Director (as of the date of termination) may exercise his or
her Option for a period of twelve (12) months measured from the date of
termination, or such longer period of time as specified in the Option Agreement,
to the extent that the Option is vested on the date of termination (but in no
event later than the expiration of the term of the Option as set forth in the
Option Agreement). If, on the date of termination, the Optionee is not vested as
to his or her entire Option, the Option shall immediately terminate as to all
the Optioned Shares covered by the unvested portion of the Option, and those
Optioned Shares shall revert immediately to the Plan. To the extent the Optionee
does not, within the post-termination time period determined pursuant to this
Section 10(b), exercise the Option for the Optioned Shares in which Optionee is
vested at the time of such termination of Service Provider status, the Option
shall terminate with respect to those vested Optioned Shares at the end of such
period, and those Optioned Shares shall revert to the Plan.     (c)   Disability
of Optionee. If an Optionee ceases to be a Service Provider as a result of the
Optionee’s Disability, the Optionee may exercise his or her Option within twelve
(12) months of termination, or such longer period of time as specified in the
Option Agreement, to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement). If, on the date of termination, the Optionee is
not vested as to his or her entire Option, the Option shall immediately
terminate as to the Optioned Shares covered by the unvested portion of the
Option, and those Optioned Shares shall revert immediately to the Plan. To the
extent the Optionee does not, within the post-termination time period determined
pursuant to this Section 10(c), exercise the Option for the Optioned Shares in
which Optionee is vested at the time of such termination of Service Provider
status, the Option shall terminate with respect to those vested Optioned Shares
at the end of such period, and those Optioned Shares shall revert to the Plan.  
  (d)   Death of Optionee. If an Optionee dies while a Service Provider, the
Option may be exercised within twelve (12) months following Optionee’s

13



--------------------------------------------------------------------------------



 



      death, or such longer period of time as specified in the Option Agreement,
to the extent that the Option is vested on the date of death (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement) by the Optionee’s designated beneficiary, provided such beneficiary
has been designated prior to Optionee’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Optionee, then
such Option may be exercised by the personal representative of the Optionee’s
estate or by the person(s) to whom the Option is transferred pursuant to the
Optionee’s will or in accordance with the laws of descent and distribution. If,
at the time of death, the Optionee is not vested as to his or her entire Option,
the Option shall immediately terminate as to the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall immediately
revert to the Plan. To the extent the Option is not, within the post-termination
time period determined pursuant to this Section 10(d), exercised for the
Optioned Shares in which Optionee is vested at the time of such termination of
Service Provider status, the Option shall terminate with respect to those vested
Optioned Shares, and those Optioned Shares shall revert to the Plan.

     11. Awards to Outside Directors. Outside Directors shall automatically be
granted Options and/or Stock Units as determined by the Board in accordance with
the following provisions:

  (a)   The number of Shares subject to each Option or Stock Unit granted
pursuant to this Section 11, or the formula pursuant to which such number shall
be determined, the date of grant, and the vesting, expiration, and other terms
applicable to such Option or Stock Unit shall be specified from time to time by
the Board, subject to the terms of this Plan.     (b)   All Options granted
pursuant to this Section shall be Nonstatutory Stock Options and, except as
otherwise provided in this Section 11, shall be subject to the other terms and
conditions of the Plan.     (c)   Each individual who becomes an Outside
Director after the Effective Date shall automatically be granted an Option to
purchase, and/or a Stock Unit with respect to, such number of Shares, as
determined from time to time by the Board (the “First Award”), on the date such
individual is elected as a Director, whether through election by the
stockholders of the Company or appointment by the Board to fill a vacancy;
provided, however, that an Inside Director who ceases to be an Inside Director
but who remains a Director shall not receive a First Award.     (d)   On each
annual stockholder meeting commencing with the Effective Date, each Outside
Director who continues to serve in such capacity immediately after such annual
stockholder meeting shall automatically be granted an Option to purchase, and/or
a Stock Unit with respect to, such

14



--------------------------------------------------------------------------------



 



      number of Shares, as determined from time to time by the Board (a
“Subsequent Award”); provided that the Outside Director has served on the Board
for at least six calendar months prior to the date of such annual stockholder
meeting.   (e)   The terms of a First Award or a Subsequent Award granted
pursuant to this Section shall be as follows:

  (i)   The term of the Option shall be ten (10) years measured from the date of
grant.     (ii)   The Option shall be exercisable only during the time that the
Outside Director remains a Director and, with respect to Optioned Shares vested
on the last day of service as a Director, for the twelve (12) month period
following the date of the Optionee’s cessation of service as a Director,
provided, however, that the Option cannot be exercised after the expiration of
the term of the Option. If, at the time of Optionee’s cessation of service as a
Director, the Optionee is not vested as to his or her entire Option, the Option
shall immediately terminate as to the Optioned Shares covered by the unvested
portion of the Option, and those Optioned Shares shall immediately revert to the
Plan. To the extent the Option is not, within the post-termination time period
determined pursuant to this Section 11(d)(ii), exercised for the Optioned Shares
in which the Optionee is vested at the time of his or her cessation of Director
status, the Option shall terminate with respect to those vested Optioned Shares,
and those Optioned Shares shall revert to the Plan.     (iii)   The exercise
price per Share shall be 100% of the Fair Market Value per Share on the date of
grant of the Option.     (iv)   If an Outside Director dies or ceases to serve
as a Director as a result of the Outside Director’s Disability while holding any
outstanding Option under this Section 11, then that Option may be exercised
within twelve (12) months following such Outside Director’s death or
termination, or such longer period of time as specified in the Option Agreement,
to the extent that the Option is vested on the date of death or termination (but
in no event later than the expiration of the term of such Option as set forth in
the Option Agreement) by the Outside Director or the Outside Director’s
designated beneficiary, provided such beneficiary has been designated, prior to
the death of the Outside Director, in a form acceptable to the Administrator. If
no such beneficiary has been designated by the Outside Director, then such
Option may be exercised by the personal representative of such Outside
Director’s estate or by the person(s) to whom the Option is transferred

15



--------------------------------------------------------------------------------



 



      pursuant to such Outside Director’s will or in accordance with the laws of
descent and distribution. If, at the time of death or termination as a result of
Disability, the Outside Director is not vested as to such Outside Director’s
entire Option, the Option shall immediately terminate as to the Optioned Shares
covered by the unvested portion of the Option, and those Optioned Shares shall
immediately revert to the Plan. To the extent the Option is not, within the
post-termination time period determined pursuant to this Section 11(d)(vi),
exercised for the Optioned Shares in which the Outside Director is vested at the
time of death or termination as a result of Disability, the Option shall
terminate with respect to those vested Optioned Shares, and those Optioned
Shares shall revert to the Plan.     (v)   In the event of a Corporate
Transaction, all Options and Stock Units granted pursuant to this Section 11
shall be subject to the terms and conditions of Section 17(c); provided that in
the event that the successor corporation does not assume or substitute each
First Award and Subsequent Award, the Optionee shall fully vest in each Award
and shall have the right to exercise the Option as to all of the Optioned
Shares, including Shares as to which it would not otherwise be vested or
exercisable.

  (f)   The Board shall have sole and exclusive authority to establish,
maintain, amend, suspend, and terminate any program by which Outside Directors
are automatically granted Nonstatutory Stock Options pursuant to this
Section 11.

     12. Limited Transferability of Options. An Option generally may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee; provided
however that Nonstatutory Stock Options may be transferred by instrument to an
inter vivos or testamentary trust in which the Nonstatutory Stock Options are to
be passed to beneficiaries upon the death of the trustor (settlor) or by gift or
pursuant to domestic relations orders to “Immediate Family Members” (as defined
below) of the Optionee. “Immediate Family” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), a trust in
which these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Optionee) control the management of
assets, and any other entity in which these persons (or the Optionee) own more
than fifty percent of the voting interests. The Optionee may designate one or
more persons as the beneficiary or beneficiaries of his or her outstanding
Options, and those Options shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding those Options. Such beneficiary or beneficiaries
shall take the transferred Options subject to all the terms and conditions of
the applicable agreement

16



--------------------------------------------------------------------------------



 



evidencing each such transferred Option, including (without limitation) the
limited time period during which the Option may be exercised following the
Optionee’s death.
     13. Stock Grants and Stock Unit Awards. Each Stock Award Agreement
reflecting the issuance of a Stock Grant or Stock Unit shall be in such form and
shall contain such terms and conditions as the Administrator shall deem
appropriate. The terms and conditions of such agreements may change from time to
time, and the terms and conditions of separate agreements need not be identical,
but each such agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:

  (a)   Consideration. A Stock Grant or Stock Unit may be awarded in
consideration for such property or services as is permitted under Applicable
Law, including for past services actually rendered to the Company or a
Subsidiary for its benefit.     (b)   Vesting. Shares of Common Stock awarded
under an agreement reflecting a Stock Grant and a Stock Unit award may, but need
not, be subject to a share repurchase option, forfeiture restriction or other
conditions in favor of the Company in accordance with a vesting or lapse
schedule to be determined by the Administrator.     (c)   Termination of
Participant’s Relationship as a Service Provider. In the event a Participant’s
relationship as a Service Provider terminates, the Company may reacquire any or
all of the Shares held by the Participant which have not vested or which are
otherwise subject to forfeiture or other conditions as of the date of
termination under the terms of the agreement.     (d)   Transferability. Except
as determined by the Board, no rights to acquire Shares under a Stock Grant or a
Stock Unit shall be assignable or otherwise transferable by the Participant
except by will or by the laws of descent and distribution.

     14. Stock Appreciation Rights.

  (a)   General. Stock Appreciation Rights may be granted either alone, in
addition to, or in tandem with other Awards granted under the Plan. The
Administrator may grant Stock Appreciation Rights to eligible Participants
subject to terms and conditions not inconsistent with this Plan and determined
by the Administrator. The specific terms and conditions applicable to the
Participant shall be provided for in the Stock Award Agreement. Stock
Appreciation Rights shall be exercisable, in whole or in part, at such times as
the Administrator shall specify in the Stock Award Agreement.     (b)   Exercise
of Stock Appreciation Right. Upon the exercise of a Stock Appreciation Right, in
whole or in part, the Participant shall be entitled to a payment in an amount
equal to the excess of the Fair Market Value on

17



--------------------------------------------------------------------------------



 



      the date of exercise of a fixed number of Shares covered by the exercised
portion of the Stock Appreciation Right, over the Fair Market Value on the grant
date of the Shares covered by the exercised portion of the Stock Appreciation
Right (or such other amount calculated with respect to Shares subject to the
award as the Administrator may determine). The amount due to the Participant
upon the exercise of a Stock Appreciation Right shall be paid in such form of
consideration as determined by the Administrator and may be in cash, Shares or a
combination thereof, over the period or periods specified in the Stock Award
Agreement. A Stock Award Agreement may place limits on the amount that may be
paid over any specified period or periods upon the exercise of a Stock
Appreciation Right, on an aggregate basis or as to any Participant. A Stock
Appreciation Right shall be considered exercised when the Company receives
written notice of exercise in accordance with the terms of the Stock Award
Agreement from the person entitled to exercise the Stock Appreciation Right.    
(c)   Transferability. Except as determined by the Board, no Stock Appreciation
Rights shall be assignable or otherwise transferable by the Participant except
by will or by the laws of descent and distribution.

     15. Cash Awards. Each Cash Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance period
of not less than one (1) year.

  (a)   Cash Award. Each Cash Award shall contain provisions regarding (i) the
target and maximum amount payable to the Participant as a Cash Award, (ii) the
Qualifying Performance Criteria and level of achievement versus these criteria
which shall determine the amount of such payment, (iii) the period as to which
performance shall be measured for establishing the amount of any payment,
(iv) the timing of any payment earned by virtue of performance, (v) restrictions
on the alienation or transfer of the Cash Award prior to actual payment,
(vi) forfeiture provisions, and (vii) such further terms and conditions
(including, without limitation, the effect that a termination as a Service
Provider shall have on any Cash Award) in each case not inconsistent with the
Plan, as may be determined from time to time by the Administrator. The maximum
amount payable as a Cash Award may be a multiple of the target amount payable,
but the maximum amount payable pursuant to that portion of a Cash Award granted
under this Plan for any fiscal year to any Participant shall not exceed U.S.
$1,000,000.     (b)   Performance Criteria. The Administrator shall establish
the Qualifying Performance Criteria and level of achievement versus these
criteria which shall determine the target and the minimum and maximum amount
payable under a Cash Award. The Administrator may specify the

18



--------------------------------------------------------------------------------



 



      percentage of the target Cash Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding anything to the contrary herein, the performance criteria
for any portion of a Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing not
later than 90 days after the commencement of the period of service to which the
performance goals relates, provided that the outcome is substantially uncertain
at that time (or in such other manner that complies with Section 162(m)).    
(c)   Timing and Form of Payment. The Administrator shall determine the timing
of payment of any Cash Award. The Administrator may provide for or, subject to
such terms and conditions as the Administrator may specify and Applicable Laws,
may permit a Participant to elect for the payment of any Cash Award to be
deferred to a specified date or event. The Administrator may specify the form of
payment of Cash Awards, which may be cash or other property, or may provide for
a Participant to have the option for his or her Cash Award, or such portion
thereof as the Administrator may specify, to be paid in whole or in part in cash
or other property. Cash Awards shall be structured to comply with the
“short-term deferral” rules of Section 409A of the Code.

     16. Section 162(m) Compliance. Any Stock Award (other than an Option or any
other Stock Award having a purchase price equal to 100% of the Fair Market Value
on the date such award is made) or Cash Award that is intended as “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
must vest or become exercisable or payable contingent on the achievement of one
or more Qualifying Performance Criteria. Notwithstanding anything to the
contrary herein, the Committee shall have the discretion to determine the time
and manner of compliance with Section 162 (m) of the Code as required under
applicable regulations and to conform the procedures related to the Award to the
requirements of Section 162(m) and may in its discretion reduce the number of
Shares granted or amount of cash or other property to which a Participant may
otherwise have been entitled with respect to an Award designed to qualify as
performance-based compensation under Section 162(m).
     17. Adjustments Upon Changes in Capitalization, Dissolution or Corporate
Transaction.

  (a)   Changes in Capitalization. Subject to any required action by the
stockholders of the Company, (i) the number of Shares which have been authorized
for issuance under the Plan but as to which no Awards have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Award, (ii) the number of Shares that may be added annually to the Plan pursuant
to Section 3(b) hereof, (iii) the number of

19



--------------------------------------------------------------------------------



 



      Shares subject to each First Award and Subsequent Award under Section 11
hereof, (iv) the maximum numbers of Shares that may be granted under Awards to
any Service Provider within any fiscal year as set forth in Section 6(c) and
(v) the number of Shares as well as the price per Share subject to each
outstanding Award, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued Shares effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Administrator, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of Shares.     (b)   Dissolution or
Liquidation. In the event of the proposed dissolution or liquidation of the
Company, the Administrator shall notify each Participant as soon as practicable
prior to the effective date of such proposed transaction. The Administrator in
its discretion may (but need not) provide for a Participant to have the right to
exercise his or her Option or Stock Award until ten (10) days prior to such
transaction as to all of the Shares covered thereby, including Shares as to
which the Option or Stock Award would not otherwise be exercisable. In addition,
the Administrator may (but need not) provide that any Company repurchase option
applicable to any unvested Shares purchased upon exercise of an Option or issued
under a Stock Award shall lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.     (c)
  Corporate Transaction.

  (i)   In the event of a Corporate Transaction, as determined by the Board or a
Committee, the Board or Committee may, in its discretion, (i) provide for the
assumption or substitution of, or adjustment to, each outstanding Award;
(ii) accelerate the vesting of Options and terminate any restrictions on Cash
Awards or Stock Awards; and/or (iii) provide for termination of Awards as a
result of the Corporate Transaction on such terms and conditions as it deems
appropriate, including providing for the cancellation of Awards for a cash
payment to the Participant. For the purposes of this paragraph, the Award shall
be considered assumed if, following the Corporate Transaction, the Award confers
the right

20



--------------------------------------------------------------------------------



 



      to purchase or receive, for each Share or amount of cash covered by the
Award immediately prior to the Corporate Transaction, the consideration (whether
stock, cash, or other securities or property) received in the Corporate
Transaction by holders of Common Stock for each Share held on the effective date
of the Corporate Transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Corporate Transaction is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Award, for each Share covered by the Award, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Shares in the Corporate
Transaction.     (ii)   Each Option or Stock Award which is assumed pursuant to
this Section 17(c) shall be appropriately adjusted, immediately after such
Corporate Transaction, to apply to the number and class of securities which
would have been issuable to the Participant in consummation of such Corporate
Transaction had the Option or Stock Award been exercised immediately prior to
such Corporate Transaction. Appropriate adjustments to reflect such Corporate
Transaction shall also be made to (A) the exercise or purchase price payable per
share under each outstanding Option or Stock Award, provided the aggregate
exercise or purchase price payable for such securities shall remain the same,
(B) the maximum number and/or class of securities available for issuance over
the remaining term of the Plan, (C) the maximum number and/or class of
securities for which any one person may be granted Options or Stock Awards under
the Plan per year, (D) the maximum number and/or class of securities by which
the share reserve is to increase automatically each year and (E) the number
and/or class of securities subject to the Options granted under Section 11.    
(iii)   Notwithstanding the foregoing, as may be determined by the
Administrator, any such adjustment shall not (i) cause an Award which is exempt
from Section 409A of the Code to become subject to Section 409A of the Code or
(ii) cause an Award subject to Section 409A of the Code not to comply with the
requirements of Section 409A of the Code.

     18. Date of Grant. The date of grant of a First Award or Subsequent Award
shall be the date on which it was automatically granted pursuant to Section 11
hereof. The date of grant of any other Award shall be, for all purposes, the
date on which the

21



--------------------------------------------------------------------------------



 



Administrator grants such Award. Notice of the grant shall be provided to each
Participant within a reasonable time after the date of such grant.
     19. Amendment and Termination of the Plan. The Board may at any time amend,
alter, suspend or terminate the Plan. However, the Company shall obtain
stockholder approval of any Plan amendment to the extent necessary and desirable
to comply with Applicable Laws. In addition, no amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Participant
under any grant theretofore made, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.
In addition, unless approved by the stockholders of the Company, no amendment
shall be made that would result in a repricing of Options by (x) reducing the
exercise price of outstanding Options or (y) canceling an outstanding Option
held by a Participant and re-granting to the Participant a new Option with a
lower exercise price, in either case other than in connection with a change in
the Company’s capitalization pursuant to Section 17(a) of the Plan.
     20. Conditions Upon Issuance of Shares.

  (a)   Awards shall not be granted and Shares shall not be issued pursuant to
the exercise of an Award unless the grant of the Award, the exercise or
settlement of such Award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.     (b)   No Shares or
other assets shall be issued or delivered under the Plan unless and until there
shall have been compliance with all applicable requirements of Federal and state
securities laws, including the filing and effectiveness of the Form S-8
registration statement for the Shares, and all applicable listing requirements
of any stock exchange (or the Nasdaq National Market, if applicable) on which
Common Stock is then listed for trading.

     21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction (including under
Section 20), which authority is deemed by the Company’s counsel to be necessary
to the lawful grant of Awards and issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to grant
such Awards or issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     22. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

22



--------------------------------------------------------------------------------



 



     23. Stockholder Approval. If required by Applicable Laws, continuance of
the Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months after the date the Plan is adopted or after any amendment
requiring stockholder approval is made. Such stockholder approval shall be
obtained in the manner and to the degree required under Applicable Laws.

23